Citation Nr: 1047851	
Decision Date: 12/23/10    Archive Date: 12/30/10

DOCKET NO.  08-06 532A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida



THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim of service connection for tinnitus.  

2.  Whether new and material evidence has been submitted to 
reopen the claim of service connection for bilateral hearing 
loss.  

3.  Entitlement to service connection for tinnitus.  

4.  Entitlement to service connection for a bilateral hearing 
loss.  



REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

A. Nigam, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 1967 to June 
1969.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a December 2006 rating decision by the RO.  

Of preliminary importance, the claims of service connection for 
tinnitus and for bilateral hearing loss have been previously 
denied in an unappealed rating decision of the RO in January 
2004.  

Although the RO adjudicated the claims on the merits in the 
December 2006 rating decision, the Board is required to determine 
whether new and material evidence has been presented when a claim 
has been previously disallowed based upon the same factual basis.  
Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 1996).  For this 
reason, the Board has characterized the issues as set forth on 
the title page.  

During the course of his appeal, the Veteran was afforded a 
hearing at the RO before a Decision Review Officer (DRO) in July 
2008.  

The Board remanded the case to the RO via the Appeals Management 
Center (AMC), in Washington, D.C. in June 2010.  The purpose of 
the remand was to provide the Veteran with a hearing the Board.  

All of the actions previously sought by the Board through its 
prior development request appear to have been substantially 
completed as directed, and it is of note that the Veteran does 
not contend otherwise.  See Stegall v. West, 11 Vet. App. 268, 
270-71 (1998); D'Aries v. Peake, 22 Vet. App. 97, 104-05 (2008); 
Dyment v. West, 13 Vet. App. 141 (1999).  

VA's duty to assist is met; thus, it is not prejudicial for the 
Board to proceed with appellate review.  See Conway v. Principi, 
353 F.3d 1369 (Fed. Cir. 2004).  

In accordance with the Board's remand order of June 2010, the 
Veteran was scheduled for a hearing in October 2010; however, he 
failed to appear.  The hearing notice was not returned as 
undeliverable, and no further communication was received from him 
or his representative regarding the hearing request or his 
failure to appear.  Thus, the hearing request is deemed 
withdrawn.  See 38 C.F.R. § 20.704 (2010).  

At the outset, the Board acknowledges the contention of the 
Veteran's representative, contained in a November 2010 
Appellant's Post-Remand Brief, which takes issue with the fact 
that the RO did not readjudicate the claims and issue a 
Supplemental Statement of the Case (SSOC) after the Veteran 
failed to appear at a scheduled hearing at the RO.  

Notably, if the agency of original jurisdiction (AOJ), pursuant 
to a remand by the Board, develops evidence or cures a procedural 
defect, an SSOC will be furnished to the Veteran and his 
representative; unless the sole purpose of the remand is to 
assemble records previously considered by the AOJ and properly 
discussed in a prior SSOC, or the Board specifies in the remand 
that an SSOC is not required.  38 C.F.R. §§ 19.31(c), 20.1304(c) 
(2010) and 38 U.S.C.A. § 7104 (West 2002).  

The Board notes that the June 2010 Board remand did not contain 
an order that the RO issue an SSOC after the hearing was 
scheduled, and no additional evidence pertaining to the claims on 
appeal has been submitted since the last SSOC was issued in 
September 2008.  

Hence, there is no prejudice to the Veteran in proceeding with 
adjudication without remand to the RO for consideration of any 
additional evidence.  Bernard v. Brown, 4 Vet.App. 384 (1993).  

The now reopened claim of service connection for a bilateral 
hearing loss is addressed in the REMAND portion of this document 
and is being remanded to the RO via the AMC.  



FINDINGS OF FACT

1.  A January 2004 rating decision denied the Veteran's claims of 
service connection for tinnitus and for bilateral hearing loss; 
he was notified of this determination, but did not file a timely 
appeal.  

2.  The evidence submitted since the RO's January 2004 rating 
decision is new and does relate to an unestablished fact 
necessary to substantiate the claim of service connection for 
tinnitus and for bilateral hearing loss.  

3.  The currently demonstrated tinnitus is shown as likely as not 
to be due to the Veteran's documented exposure to acoustic trauma 
during active service.  



CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the 
claim of service connection for tinnitus.  38 U.S.C.A. § 5108 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.104, 3.156(a) (2010).  

2.  By extending the benefit of the doubt to the Veteran, his 
disability manifested by tinnitus is due to disease or injury 
that was incurred in active service.  38 U.S.C.A. §§ 1110, 5108 
(West 2002 & Supp. 2009); 38 C.F.R. § 3.303 (2010).  

3.  New and material evidence has been received to reopen the 
claim of service connection for a bilateral hearing loss.  38 
U.S.C.A. § 5108 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.104, 
3.156, 3.159 (2010).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act (2000)

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2009)) redefined VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the implementation of 
VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2010).  

To the extent that the actions taken hereinbelow are favorable to 
the Veteran, the Board finds that further discussion of the 
requirements of VCAA is not required at this time.  


Legal Criteria

New and Material Evidence

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter be 
reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002 
& Supp. 2009).  

However, with exception, 38 U.S.C.A. § 5108 provides that if new 
and material evidence is presented or secured with respect to a 
claim which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim.  

The Board must consider the question of whether new and material 
evidence has been received because it goes to the Board's 
jurisdiction to reach the underlying claim and adjudicate the 
claim de novo.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the 
Board finds that no such evidence has been offered, that is where 
the analysis must end, and what the RO may have determined in 
that regard is irrelevant.  Barnett, supra.  

Further analysis, beyond consideration of whether the evidence 
received is new and material is neither required nor permitted.  
Id.  at 1384.  See also Butler v. Brown, 9 Vet. App. 167, 171 
(1996).  

"New" evidence is defined as existing evidence not previously 
submitted to agency decision makers.  "Material" evidence means 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim.  

New and material evidence can be neither cumulative nor redundant 
of the evidence previously of record, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

In determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held, however, that evidence that is merely 
cumulative of other evidence in the record cannot be new and 
material even if that evidence had not been previously presented 
to the Board.  Anglin v. West, 203 F.3d 1343 (2000).  

 
Service Connection

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110 (West 2002).  

Service connection may be granted for any disease diagnosed after 
service when all the evidence establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2010).  

To establish a service connection for an injury, a veteran is 
required to show (1) medical evidence of a current disability, 
(2) medical or lay evidence of in-service incurrence or 
aggravation of an injury, and (3) medical evidence of a nexus 
between the claimed in-service injury and the present disability.  
Dalton v. Nicholson, 21 Vet. App. 23, 36 (2007).  

In cases where the veteran cannot establish some of these 
elements, a veteran can instead establish continuity of 
symptomatology.  38 C.F.R. § 3.303(b); Barr v. Nicholson, 21 Vet. 
App. 303, 307 (2007).  

To establish continuity of symptomatology, the a veteran is 
required to show "(1) that a condition was 'noted' during 
service, (2) evidence of postservice continuity of the same 
symptomatology, and (3) medical or lay evidence of a nexus 
between the present disability and the postservice 
symptomatology."  Barr, 21 Vet. App. at 307.  

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional.  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits under 
laws administered by the Secretary.  The Secretary shall consider 
all information and lay and medical evidence of record in a case 
before the Secretary with respect to benefits under laws 
administered by the Secretary.  





Analysis

New and material evidence to reopen the claim of service 
connection for tinnitus

As noted, in a final rating decision dated in January 2004, the 
RO denied service connection for tinnitus.  The Veteran was 
notified in writing of this action and his appellate rights in 
January 2004, and did not appeal.  38 U.S.C.A. § 7105.  

The evidence of record at the time of the RO's January 2004 
rating action included the Veteran's service treatment records, 
and various personal statements.  

In June 2006, the Veteran requested that his claim of service 
connection for tinnitus be reopened.  The evidence added to the 
record since the January 2004 RO rating decision includes a 
private treatment record, a VA examination report, and an 
internet report.  

In addition to new medical treatment records, the new evidence 
includes statements presented in support of the Veteran's claim 
by the Veteran and his friends, along with hearing testimony from 
his July 2008 DRO hearing.  

Based on a comprehensive review of the record, the Board finds 
the evidence added since the January 2004 rating decision 
regarding the Veteran's claim of service connection for tinnitus 
provides a more complete picture of the circumstances surrounding 
the onset of the claimed tinnitus, see Hodge v. West, 115 F.3d 
1356, 1363 (Fed. Cir. 1998), and thus is new and material.  

Specifically, the private treatment record, VA examination report 
and internet report, along with the lay statements, and his 
hearing testimony are new, in that they are evidence that has not 
been considered by the RO.  

They are also material, in that they relate to an unestablished 
fact necessary to establish the claim.  Therefore, this evidence 
is new and material, and the claim is deemed reopened.  


Service connection for tinnitus

The Veteran asserts that his current tinnitus is related to 
conditions of his period of active service.  Specifically, as an 
artillery surveyor, he was exposed to acoustic trauma.  

During his hearing, the Veteran reported serving as an artillery 
surveyor overseas, and spent time out in the field around 
artillery fire without any ear protection.  

The service records confirm that the Veteran's military 
occupational specialty (MOS) was that of artillery surveyor.  
Notably, a February 1969 service treatment record showed findings 
of ear ache in the right ear, and diagnoses of sinusitis and 
serous otitis.  Further, on his separation report of medical 
history, the Veteran "checked the box" for ear, nose and throat 
trouble.  

A private physician's statement, dated in November 2006, reflects 
complaints of tinnitus and a history of loud noise exposure in 
service. 

The physician indicated that the Veteran was involved with 
artillery and with the operation and firing of heavy guns and, 
since his discharge, had had increasing difficulties in 
communication because of his hearing impairment and varying 
amounts of tinnitus.  

Lay statements by the Veteran's friends, received in June 2006, 
indicate observations that the Veteran complained of a steady 
ringing in his ears that he claimed was due to unprotected, 
close, noise exposure to cannons and howitzers.  

A November 2006 VA audiology examination report reported findings 
of a history of constant, bilateral tinnitus and showed a current 
diagnosis of bilateral, constant tinnitus.  Notably, the examiner 
failed to offer an opinion as to the likely etiology of the 
tinnitus.  

The Board notes that the Veteran is competent to testify as to 
observable symptoms such as ringing in his ears, and tinnitus is 
the type of is the type of disorder associated with symptoms 
capable of lay observation.  See Charles v. Principi, 16 Vet. 
App. 370 (2002); Falzone v. Brown, 8 Vet. App. 398, 403 (1995)).  
The question, however, is whether the Veteran's assertions are 
considered credible.  

The Board also finds the Veteran's assertions of being exposed to 
acoustic trauma in service while serving as an artillery surveyor 
to be credible and probative in this case.  Further, the Board 
finds the Veteran's assertion that he currently experiences 
tinnitus related to in-service acoustic trauma to be credible.  

The Board has the authority to "discount the weight and probity 
of evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 125 
F.3d 1477, 1481 (Fed. Cir. 1997).  

Hence, given the Veteran's credible history of unprotected noise 
exposure along with his documented in-service treatment for ear 
pain and for serous otitis, the Board finds that the evidence to 
be in relative equipoise in showing that the current tinnitus as 
likely as not is due to exposure to acoustic trauma during active 
service.  

Overall, when there is a proximate balance of positive and 
negative evidence regarding any issue material to the 
determination of a matter, VA shall give the benefit of the doubt 
to the Veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

By extending the benefit of the doubt to the Veteran, service 
connection for tinnitus is warranted.  


New and material evidence to reopen the claim of service 
connection for bilateral hearing loss

Historically, the Veteran was initially denied service connection 
for bilateral hearing loss in an October 1969 RO rating decision, 
but did not file an appeal.  As noted, in a final rating decision 
dated in January 2004, the RO again denied service connection for 
bilateral hearing loss.  

The Veteran was notified in writing of this action and his 
appellate rights in January 2004, and did not appeal.  38 
U.S.C.A. § 7105.  

The evidence of record at the time of the RO's January 2004 
rating action included the Veteran's service treatment records 
and various personal statements.  

In June 2006, the Veteran requested that his claim of service 
connection for bilateral hearing loss be reopened.  The evidence 
added to the record since the January 2004 RO rating decision 
includes a private treatment record, a VA examination report, and 
an internet report.  

In addition to new medical treatment records, the new evidence 
includes statements in support of the claim from the Veteran and 
his friends regarding his claimed disorder, along with hearing 
testimony from his July 2008 DRO hearing.  

Based on a review of the record, the Board finds the evidence 
added since the January 2004 rating decision regarding the 
Veteran's claim of service connection for bilateral hearing loss 
provides a more complete picture of the circumstances surrounding 
the origin of the bilateral hearing loss, see Hodge v. West, 115 
F.3d 1356, 1363 (Fed. Cir. 1998), and thus is new and material.  

Specifically, the private treatment record, VA examination report 
and internet report, along with the Veteran's and his friend's 
statements, and his hearing testimony are new, in that they are 
evidence that have not been considered by the RO.  They are also 
material, in that they relate to an unestablished fact necessary 
to establish the claim.    

Accordingly, on this record, the Board finds that new and 
material evidence is presented to support the reopening of the 
claim of service connection for a bilateral hearing loss.  



ORDER

New and material evidence has been received to reopen the claim 
for service connection for tinnitus; the appeal to this extent is 
allowed.  

Service connection for tinnitus is granted.  

As new and material evidence has been received to reopen the 
claim of service connection for bilateral hearing loss, the 
appeal to this extent is allowed, subject to further action as 
discussed hereinbelow.  


REMAND

For the purposes of applying the laws administered by the VA, 
impaired hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies of 500, 1,000, 
2,000, 3,000 and 4,000 Hertz is 40 decibels or greater; or when 
the thresholds for at least three of these frequencies are 26 
decibels or greater; or when speech recognition scores using the 
Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 
(2010).  

Every person employed in the active military, naval, or air 
service shall be taken to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities, or disorders noted at the time of the 
examination, acceptance and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not aggravated 
by such service.  See Wagner v. Principi, 370 F.3d 1089 (Fed. 
Cir. 2004); 38 U.S.C.A. §§ 1111, 1137 (West 2002).  

A preexisting injury or disease will be considered to have been 
aggravated by active military, naval, or air service, where there 
is an increase in disability during such service, unless there is 
a specific finding that the increase in disability is due to the 
natural progress of the disease.  38 C.F.R. § 3.306 (2010).  

Temporary or intermittent flare-ups of a preexisting injury or 
disease are not sufficient to be considered "aggravation in 
service" unless the underlying condition, as contrasted with 
symptoms, has worsened.  Green v. Derwinski, 1 Vet. App. 320, 323 
(1991); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  

Importantly, aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis of 
all the evidence of record pertaining to the manifestations of 
the disability prior to, during and subsequent to service.  38 
C.F.R. § 3.306; see also 38 U.S.C.A. § 1153 (West 2002).  

Notably, the Veteran first was denied entitlement to service 
connection for bilateral hearing loss in October 1969, 
approximately 4 months after he was discharged from the service.  

The service treatment records reflect findings of hearing loss 
and ear nose and throat trouble at pre-induction, on report of 
medical history and on report of medical examination, and at 
separation, on report of medical history and on report of medical 
examination.  

As noted, a February 1969 service treatment record reveals 
complaints of a right ear ache, and diagnoses of sinusitis and 
serous otitis.  Significantly, on separation examination, it was 
noted that the Veteran had partial hearing loss secondary to 
chronic allergic rhinitis and Eustachian tube obstruction.  

Moreover, the Board finds notes that the Veteran is shown to have 
a current bilateral hearing loss disability for VA purposes.  See 
38 C.F.R. § 3.385.  

In this regard, the Board notes an April 2006 private physician 
statement, which reflected a history of exposure to loud noises 
in the military, to include artillery and heavy gun fire.  The 
physician noted that the Veteran had increasing difficulties in 
communication because of his hearing impairment.  The physician 
referred to a hearing test performed in May 2005, showing almost 
straight line sensorineural hearing loss that is symmetrical 
starting at approximately 30 dB up to the 250 range, down to 95 
dB at 6000Hz.  

The physician observed, on examination, some minimal wax in the 
left ear, intact and not inflamed tympanic membranes, and no 
evidence of physical abnormality of the external ears, canals, or 
tympanic membranes.  

The physician opined that the Veteran showed severe sensorineural 
hearing loss that was most likely due to his exposure to loud 
noises in military training, and concluded that a male of his 
age, with no occupational exposure, would clearly not be expected 
to have a hearing loss of this degree, which was certainly of a 
magnitude to cause him difficulties in his day-to-day 
communication.  

Additionally, a November 2006 VA audiology examination report 
reflects a history of moderate to mild hearing loss, along with 
partial hearing loss secondary to chronic allergic rhinitis and 
Eustachian tube obstruction.  

On the authorized audiological evaluation, pure tone thresholds, 
in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
60
75
105
105
105
LEFT
55
75
105
105
105

Speech audiometry revealed speech recognition ability of 16 
percent in the right ear and of 16 in the left ear.  

The examiner indicated that only puretone threshold evaluation 
was conducted because, though word recognition testing was at 40 
dB SL, it could not be raised to 5 dB above 2000Hz threshold 
(105+).  

Further, the examiner noted that emmittance could not be assessed 
due to probe seal leaks in both ears, and only tympanometry of 
the left ear could be evaluated, which was within normal limits.  
The examiner indicated that good intertest consistency was 
displayed when using 2 frequency averages, although performance 
index phonetic balance rollover could not be tested in both ears.  

An otoscopy revealed that both ears were clear, and the examiner 
observed cloudy tympanic membranes, bilaterally.  250Hz to 8000Hz 
testing showed moderately severe to profound sensorineural 
hearing loss with poor word recognition.  

The Veteran was diagnosed with moderately severe to profound 
sensorineural hearing loss with poor word recognition in both 
ears.  The examiner opined that the hearing loss was caused by or 
the result of military service or caused by acoustic trauma.  

The examiner noted that hearing loss existed at entrance and was 
not appreciably different at separation.  The examiner noted that 
the Institute of Medicine study revealed no scientific basis that 
delayed onset of hearing loss exists and concluded that, because 
the hearing loss was not "worse" at discharge, it was less 
likely than not caused by or the result of military noise.  

Lay statements, received in June 2006, revealed observations 
that, before entering the service the Veteran did not have 
problems with communication or comprehension, but that after 
discharge, he had hearing loss.  

Significantly, a friend who has known the Veteran for more than 
20 years, indicated that when he first met the Veteran, he 
noticed the Veteran had a slight hearing loss; however, over the 
years it has progressively worsened.  

As the VA examiner failed to opine as to if the bilateral hearing 
loss noted in service clearly and unmistakably represented 
aggravation of the preexisting conditions beyond its natural 
progress or a superimposed condition, or, in the alternative, 
whether it is as likely as not (e.g., a 50 percent or greater 
probability) that the Veteran has bilateral hearing loss 
otherwise related to service, the Board finds that another VA 
examination is warranted to determine the nature and likely 
etiology of the bilateral hearing loss.   

VA will provide a medical examination or obtain a medical opinion 
based upon a review of the evidence of record if the VA 
determines it is necessary to decide the claim.  See 38 C.F.R. § 
3.159(c)(4) (2010).  

Accordingly, this remaining matter is REMANDED to the RO for the 
following action:

1.  The RO should schedule the Veteran for 
a VA audiology examination to determine the 
nature and likely etiology of the bilateral 
hearing loss.  Prior to examining the 
Veteran, the examiner must review the 
entire claims file, including a complete 
copy of this remand.  All necessary 
diagnostic testing should be performed, and 
all clinical findings should be reported in 
detail.  Specifically, the examiner should 
answer the following questions:

 a.  Whether a bilateral hearing loss 
clearly and unmistakably preexisted 
service; and  

 b.  if the bilateral hearing loss noted in 
service clearly and unmistakably 
represented aggravation of the preexisting 
conditions beyond its natural progress or a 
superimposed condition; and, in the 
alternative, whether it is as likely as not 
(e.g., a 50 percent or greater probability) 
that the Veteran has bilateral hearing loss 
otherwise related to service or event or 
occurrence therein.  

Finally, the examiner should set forth in 
the examination report all examination 
findings and the complete rationale for any 
conclusions reached.  

2.  Following completion of all indicated 
development, the RO should readjudicate the 
claim of service connection in light of all 
the evidence of record.  If any benefit 
sought on appeal remains denied, the 
Veteran and his representative should be 
furnished with a fully responsive SSOC and 
afforded a reasonable opportunity for 
response.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).  


______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



 Department of Veterans Affairs


